DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 12, 2022, the applicants have elected species I (compound 1 on page 42 of specification) having specific values of variables L1-L4, A1-A4, Y and M without traverse for further prosecution.
3. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-8, 10-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant compounds of formulae 1 and A where variables L1-L4 and A1-A4 represent every known 5-30 membered carbocyclic ring or heterocyclic ring containing 2-30 carbon atoms in the art. The only written description for preparing and using instant compounds of formula 1 is where instant variables A1-A4, L2 and L3 represent phenyl group, variable L4 represents pyridine ring, variable L2 represents imidazole or benzimidazole ring, variable Y represents O and M represents platinum (see pages 35-36 of specification).

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 1-4, 6-8, 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 10, the value of variables X1 to X3 is defined as B when variables b1-b3 are each 1. However, it is not clear what do variables X1-X3 represent when each of variables b1-b3 do not represent 1.



                          IMPROPER       MARKUSH      GROUP
10. Claims 1-20 are rejected under doctrine of Improper Markush Grouping since compounds of formulae 1 and A do not have a common core. In compounds of formulae 1 and A, the values of variables A1-A4, L1-L4, Y and M is critical for the common core of these compounds.

Allowable Subject Matter
11. The following is a statement of reasons for the indication of allowable subject matter: The compounds of formula 1 directed to the elected species are allowable over the prior art since these compounds are neither disclosed nor obvious over the prior art. In the prior art, Han (U.S. Patent 11,316,117 B2) discloses organometallic compounds and organic light-emitting devices comprising these compounds which are related to the instant compounds. However, the compounds of Han (see compounds in columns 69-128) differ substantially in structure from the instant compounds. Furthermore, there is no teaching, suggestion or motivation in the prior art to modify compounds of Han to prepare instant compounds.

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625